DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
A review of the file history showed that a response after Final and a request for consideration under the after final consideration pilot program (AFCP) 2.0, including proposed amendments, was filed on July 22, 2020, subsequent to the Final Rejection. An Advisory Action and an AFCP 2.0 decision both dated July 30, 2020 was then received. The after final amendment filed on July 22, 2020 was not entered. 
The claims 1-21 stand as presented in the amendment of 2/18/2020. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel withdrawn claims 13-19 and 21. Claims 13-19 and 21 were withdrawn from further consideration. Election was made without traverse in the reply filed on 8/22/2019. 
Reasons for Allowance
Claims 1-12 and 20 are allowed over the prior art of record. 
The claims are allowed in view of Applicant's arguments submitted with the response on October 14, 2021. The examiner has reviewed the remarks submitted October 14, 2021 and found the arguments presented persuasive.  
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a biaxially oriented coated polyester film defined by the structural and compositional limitations in the specific manner as instantly claimed (in claim 1), which polyester film calls for a polyester base film and a specific heat sealable coating as recited.  The heat sealable coating must satisfy the specific compositional limitations as recited, in particular, the heat sealable coating comprises (i) one amorphous copolyester comprising units of terephthalic acid and of naphthalene dicarboxylic acid in the specific % by weight as so defined, (ii) a polymer that is incompatible with polyesters in amount of less than 2% by weight, and (iii) at least a diol. The instantly claimed biaxially oriented coated polyester film has to satisfy the specific tear ratio as so defined.  The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. As such, claims 1-12 and 20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782